Exhibit 10.1



Portions of this exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked “[*]” in this document; they have been filed separately with the
Commission.


PURCHASE AGREEMENT


BETWEEN


ERICSSON INC.


AND


GLOBALSTAR, INC.


FOR


GLOBALSTAR’S SECOND GENERATION GATEWAY
CORE NETWORK DEVELOPMENT












CONTRACT NUMBER ERI-MAS-02007




--------------------------------------------------------------------------------






Contents




1. Scope of Agreement
3


2. Order of Precedence
4


3. Options
4


4. Term
5


5. Statement of Work
5


6. Performance Schedule
6


7. Acceptance
6


8. Access to Work in Progress
8


9. Delivery, Title and Risk of Loss
8


10. Prices and Fees
9


11. Out-of-Pocket Expenses
9


12. Taxes and Duties
9


13. Invoicing and Payment
10


14. Intellectual Property Rights
11


15. Intellectual Property Rights Indemnity
13


16. Indemnification and Insurance
15


17. Globalstar-Furnished Facilities
16


18. Warranty
16


19. Confidentiality
17


20. Limitation of Liability
18


21. Termination for Cause
18


22. Termination for Convenience/ Stop Work Orders
19


23. Government Authorizations
20


24. Restriction of Hazardous Substances (“ROHS”); Waste Electrical and
ElectronicEquipment (“WEEE”); and Packaging and PackagingWaste
22


25. Assignment of Agreement
23


26. Key Personnel
23


27. Communication and Authority
24


28. Dispute Resolution
25


29. Changes
25


30. Public Release of Information
26


31. Force Majeure
27


32. Relationship
28






Globalstar Purchase Agreement
Page 2 of 2

--------------------------------------------------------------------------------








PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT, ERI-MAS-02007 (this “Agreement”), effective as of July
22, 2014 (the “Effective Date of Contract” or “EDC”), is entered into by and
between Ericsson Inc., a Delaware corporation (“Ericsson”), with a place of
business at 6300 Legacy Drive, Plano TX 75024 and Globalstar, Inc., a Delaware
corporation (“Globalstar”) with its principal place of business 300 Holiday
Square Blvd, Covington LA 70433 (each a “party” and collectively the “parties”).




WHEREAS, Globalstar desires to retain a qualified supplier to provide Products
and Services with respect to Globalstar’s Second Generation Gateway Core Network
Development; and


WHEREAS, Globalstar and Ericsson have agreed that the business structure
established pursuant to this Agreement will achieve the objectives contemplated
by the parties in establishing the terms and conditions upon which Ericsson will
provide to Globalstar, and Globalstar will purchase from Ericsson, those certain
specified Products and Services.


NOW, THEREFORE, Ericsson and Globalstar hereby agree as follows:





Globalstar Purchase Agreement
Page 3 of 3

--------------------------------------------------------------------------------




1. Scope of Agreement


Subject to the terms and conditions of this Agreement and payment of $25,364,207
in accordance with the Payment Milestones set forth in Exhibit C, Payment
Milestones, Ericsson agrees to deliver to Globalstar the Products and Services
listed in the attached Exhibit A, Pricing Schedule, as further set forth in
Exhibit D, Statement of Work and defined in Exhibit E, Statement of Compliance.


The following Exhibits are incorporated into this Agreement and made a part
hereof:


Exhibit A     Pricing Schedule
Exhibit B     Termination Liability Schedule
Exhibit C     Payment Milestones
Exhibit D
Statement of Work for Globalstar 2nd Generation Gateway Core Network Development

Exhibit E     Statement of Compliance
Exhibit E-1    Core Network Specification – Lawful Intercept
Exhibit F     Expansion Pricing and Options
Exhibit G      Amendment Template
Exhibit H     Spares List
Exhibit I     Definitions
Exhibit J     Globalstar Travel Policy



Globalstar Purchase Agreement
Page 4 of 4

--------------------------------------------------------------------------------






2. Order of Precedence


Should any ambiguity or conflict arise between any Exhibits hereto and the
Agreement Articles of this document, such ambiguity or conflict shall be
resolved by following order of precedence as set forth below:


Agreement Articles of this document
Exhibit I – Definitions
Exhibit D – Statement of Work for Globalstar 2nd Generation Gateway Core Network
         Development
Exhibit J – Globalstar Travel Policy
Exhibit E – Statement of Compliance
Exhibit E-1 – Core Network Specification – Lawful Intercept
Exhibit A – Pricing Schedule
Exhibit F – Expansion Pricing and Options
Exhibit B – Termination Liability Schedule
Exhibit C – Payment Milestones
Exhibit H – Spares List
Exhibit G – Amendment Template






3. Options


Globalstar shall have the unilateral right to exercise any option as set forth
in Exhibit F, Expansion Pricing and Options. Globalstar may exercise such option
by providing written notice to Ericsson no later than the expiration of the
Option Validity Period which is hereby defined to be the expiration of the term
of this Agreement as set forth in Article 4, Term. The option price is firm
fixed price for the duration of the Initial Term of this Agreement. Following
the fifth (5th) anniversary of EDC the availability of any optional items
hereunder will be subject to mutually agreed terms and conditions. Such
exercised options or orders will be incorporated into the Agreement through the
written Change Request process set forth in Article 29, Changes. Each Contract
Change Notice shall include updates, as required, to the Exhibits of the
Agreement. Globalstar shall provide a forecast to Ericsson 3 months in advance
of exercise of any option. Delivery of Products under any exercised option is 12
weeks after exercise of option, provided Ericsson has received the forecast 3
months in advance as referenced above. For sake of clarification, Globalstar may
still exercise any option without providing a forecast 3 months in advance, but
Ericsson shall not be required to make a Delivery of Products in 12 weeks
without having received a 3 month forecast.




Upon receipt and conclusion of the Customer Support Services specified in
Exhibit D – Statement of Work, Appendix 2 - Customer Support Statement of Work,
Globalstar shall have the option to extend the Customer Support as described in
Exhibit F – Expansion

Globalstar Purchase Agreement
Page 5 of 5

--------------------------------------------------------------------------------




Pricing and Options, for additional one (1) year increments at the option prices
as set forth in Exhibit F – Expansion Pricing and Options for the remainder of
the Initial Term. Support may be provided in additional one year increments
beyond the Initial Term subject to the mutual agreement of the parties. Ericsson
has the right to reassess the pricing and support scope after the first three
years of increments. Globalstar shall deliver written notice of its election to
implement such extensions not less than 90 days prior to the end of the
applicable period being extended. Payments for such extensions shall be invoiced
quarterly in advance of each quarterly period starting at the beginning of the
extension period with payment due in accordance with Article 13, Invoicing and
Payments.




4. Term
  
The Initial Term of this Agreement will commence at EDC and will continue for a
period of five (5) years, unless sooner terminated in accordance with the
provisions hereof. This Agreement will automatically extend for successive one
(1) year periods unless sooner terminated in accordance with the provisions
hereof.




5. Statement of Work


(A) Under this Agreement, Ericsson shall deliver “Work” as set forth below:


(a) Products as set forth in Exhibit A – Pricing Schedule
(i) Hardware (including third party hardware);
(ii) Software (software executable code and firmware, including same from third
parties)
(iii) Documentation (technical data, manuals, drawings and documents, including
same from third parties); and


(b) Services (including Customer Support).


(B) Additional Products and Services set forth in Exhibit F - Expansion Pricing
and Options, may be provided by Ericsson to Globalstar in accordance with a
Statement of Work mutually agreed to by Ericsson and Globalstar from time to
time during the term of this Agreement (“Statement of Work for Expansion
Products”). Each such Statement of Work for Expansion Products will, at a
minimum, include the following:


(a)A reference to this Agreement, which reference will be deemed to incorporate
all applicable provisions of this Agreement.


(b)The date as of which the Statement of Work for Expansion Products will be
effective, and, if applicable, the term or period of time during which Ericsson
will provide the applicable Products and Services to Globalstar pursuant to that
Statement of Work for Expansion Products.

Globalstar Purchase Agreement
Page 6 of 6

--------------------------------------------------------------------------------






(c)A description of the Products and Services to be provided by Ericsson to
Globalstar pursuant to the Statement of Work for Expansion Products, including,
but not limited to, the deliverables to be provided as part of the applicable
Products and Services pursuant to that Statement of Work.


(d)The amounts payable to Ericsson by Globalstar for the Products and Services
to be provided under the applicable Statement of Work for Expansion Products.


(e)Additional payment milestones and termination liabilities for the Expansion
Products provided under that Statement of Work for Expansion Products that are
not otherwise set forth in this Agreement.


No Statement of Work for Expansion Products will become effective until a formal
amendment to the Agreement, incorporating such Statement of Work into this
Agreement, has been executed using the form designated in Exhibit G – Amendment
Template by an authorized representative of both Ericsson and Globalstar.


In the event of any express conflict or inconsistency between the provisions of
this Agreement and the provisions of any Statement of Work for Expansion
Products, the provisions of this Agreement will control with respect to the
interpretation of that Statement of Work.




6. Performance Schedule


The Work, as defined in Article 5, Statement of Work, and as set forth in
Exhibit D, Statement of Work, shall be performed in accordance with the schedule
detailed in Exhibit D, Statement of Work, and Exhibit E, Statement of
Compliance. Such schedule shall be adjusted on an equitable basis pursuant to
the Change procedure set out in Article 29, Changes of this Agreement in respect
of (i) any delays attributable to any events of excusable delay referenced in
Article 31, Force Majeure, of this Agreement or (ii) delays by Globalstar in
acting or performing as required under this Agreement including any delay or
failure to furnish the required equipment, services or property pursuant to
Section 4 of Exhibit D, Statement of Work, of this Agreement




7. Acceptance


A.    All deliverable Work specified in Exhibit D, Statement of Work, and all
Payment Milestones as defined in Exhibit C, Payment Milestones, shall be subject
to acceptance of such Work by Globalstar in accordance with this Article 7.



Globalstar Purchase Agreement
Page 7 of 7

--------------------------------------------------------------------------------




Postponement of acceptance by Globalstar due to any deficiencies not
attributable to Ericsson (or Ericsson’s third party providers) will be deemed
acceptance of such Milestone.


B.Installation/ Delivery Acceptance


Upon installation of the applicable Products for the lab and sites 1-3, Ericsson
will conduct acceptance testing in accordance with the procedures and
requirements set forth in Exhibit D – Statement of Work and Exhibit E –
Statement of Compliance to demonstrate that such Products operate in material
conformance with the applicable specifications in accordance with the applicable
acceptance test plan and acceptance criteria as mutually agreed upon 60 days
prior to the commencement of the installation. Upon successful completion of the
applicable acceptance testing, Ericsson will provide Globalstar with a
Certificate of Acceptance for such installation. Within twenty (20) business
days following its receipt of the Certificate of Acceptance, Globalstar will
either (i) sign and return to Ericsson the Certificate of Acceptance, confirming
Globalstar's acceptance of such installation, or (ii) notify Ericsson in writing
of Globalstar's rejection of such installation, together with the specific
deficiencies constituting the grounds for such rejection; provided that either
(1) Globalstar's failure to so provide Ericsson with such written notification
of rejection within such 20-business-day period, or (2) Globalstar's commercial
use of such Products, or a portion thereof, will constitute acceptance of such
installation. Only service-affecting deficiencies shall be grounds for delay of
the applicable acceptance of such installation. Prior to or upon Globalstar's
acceptance of the installation, Globalstar may provide Ericsson with a written
punchlist of the non-conformities of such installed Product (the "Punchlist").
Within twenty (20) days following the acceptance of such Product, Globalstar may
update such Punchlist by adding the non-conformities of the Product identified
by Globalstar after the acceptance. Ericsson shall promptly correct the
non-conformities identified in the Punchlist. Upon Ericsson's successful
correction of such non-conformities, Ericsson shall submit to Globalstar, and
Globalstar shall sign, a certificate verifying that no further Punchlist items
remain unresolved. When Globalstar has completed their installation for sites
4-9 they will need to hand over those sites to Ericsson’s support organization.
Any Ericsson support for such handover can be obtained through the use of the
consultancy hours.


C.Payment Milestone Acceptance


Acceptance of Payment Milestones as defined in Exhibit C – Payment Milestones,
to the extent they are not included in 7 B above, shall occur upon successful
completion of the Payment Milestone in accordance with the acceptance criteria
as mutually agreed upon 60 days prior to the defined completion date of each
Payment Milestone. Upon successful completion of the applicable acceptance
criteria, Ericsson will provide Globalstar with a Certificate of Acceptance for
each such Payment Milestone. Within twenty (20) business days following its
receipt of the Certificate of Acceptance, Globalstar will either (i) sign and
return to Ericsson the Certificate of Acceptance, confirming Globalstar 's
acceptance of such Milestone, or (ii) notify Ericsson in writing of Globalstar's
rejection of the Milestone, together with the specific deficiencies constituting
the grounds for such

Globalstar Purchase Agreement
Page 8 of 8

--------------------------------------------------------------------------------




rejection; provided that either (1) Globalstar 's failure to so provide Ericsson
with such written notification of rejection within such 20-business-day period,
or (2) Globalstar's commercial use of the deliverables included in the
above-referenced Milestones, or a portion thereof, or Globalstar’s notice to
Ericsson to commence work based on a design document for milestones related to
design, will constitute acceptance of the Payment Milestone. Prior to or upon
Globalstar's acceptance of the Payment Milestone, Globalstar may provide
Ericsson with a written punchlist of the non-conformities (the "Punchlist").
Within twenty (20) days following the acceptance of the Payment Milestone,
Globalstar may update such Punchlist by adding the non-conformities of the
Payment Milestone identified by Globalstar after the acceptance. Ericsson shall
promptly correct the non-conformities identified in the Punchlist. Upon
Ericsson's successful correction of such non-conformities, Ericsson shall submit
to Globalstar, and Globalstar shall sign, a certificate verifying that no
further Punchlist items remain unresolved.




8. Access to Work in Progress


A.    Globalstar shall have the right, at all reasonable times during the
performance of this Agreement, and at Globalstar’s sole expense, to monitor the
Work in progress at the plants of Ericsson, provided that Globalstar gives
reasonable notice to Ericsson. Visits shall be on a non-interfering basis
subject to Ericsson’s standard security and confidentiality procedures.


B.To the extent necessary to implement this Article, and with the consent of any
affected subcontractors, Ericsson shall pass through the provisions hereof into
all subcontracts with suppliers of critical path items.


C.In no event shall Ericsson be liable if Globalstar’s monitoring delays or
otherwise prevents the performance, delivery or acceptance of Ericsson Work
under this Agreement.




9. Delivery, Title and Risk of Loss


Except as the parties may otherwise agree to, Ericsson shall deliver the Product
according to INCOTERMS 2010, Delivery Duty Unpaid named place of destination and
according to the agreed upon delivery schedule. 'Delivery Duty Unpaid' (named
place of destination) means that Ericsson delivers the Products to Globalstar,
not cleared for import, and not unloaded from any arriving means of transport at
the 'named place of destination'. Ericsson has to bear the costs and risks
involved in the bringing the Products thereto, other than, where applicable, any
'duty' (which term includes the responsibility for and the risks of carrying out
of customs formalities, and the payment of formalities, customs duties, taxes
and other charges) for import in the country of destination. Such 'duty' has to
be borne by Globalstar as well as any costs and risks caused by Globalstar’s
failure to clear the Products for import in time. Ericsson will make reasonable
commercial efforts to minimize the number of shipments to each site.

Globalstar Purchase Agreement
Page 9 of 9

--------------------------------------------------------------------------------






Title and risk of loss or damage to the Products will pass to Globalstar upon
Ericsson’s delivery to the named place of destination, including delivery to a
temporary destination in the United States for equipment with a final
destination outside the United States. If Ericsson retakes possession of a
delivered Product, for example to bring it to an installation site, Ericsson
assumes risk of loss until such Product is re-delivered to a Globalstar
location.
Notwithstanding the foregoing, Globalstar hereby grants to Ericsson a lien on
and a security interest (which, to the fullest extent permitted by law, shall be
deemed to be a purchase money security interest) in and to each such Product and
any and all proceeds thereof to secure the payment in full of the purchase price
for such Product. Globalstar agrees to cooperate with Ericsson to create,
preserve, perfect or validate such lien and security interest in any
jurisdiction, and Ericsson may at any time file a copy of this Agreement as a
financing statement with any filing office in any jurisdiction.




10. Prices and Fees


The Total Purchase Price shall be a firm fixed-price Twenty Five Million Three
Hundred Sixty Four Thousand Two Hundred Seven United States Dollars
($25,364,207). Globalstar shall issue a Purchase Order for the total amount of
Twenty Five Million Three Hundred Sixty Four Thousand Two Hundred Seven Dollars
($25,364,207) upon execution of this Agreement. For the sake of clarification,
there is an additional time and materials component of the Work in Exhibit F.
The commitment for any added Products or Services added to this Agreement, shall
arise upon execution of an amendment by the parties in accordance with the form
defined in Exhibit G – Amendment Template, without the need to issue any
purchase order or other similar documentation in connection herewith.


The commitment for the purchase price of any Expansion Products to be listed in
a Statement of Work for Expansion Products shall arise upon execution by an
authorized representative of both Ericsson and Globalstar of an amendment
incorporating such Statement of Work into this Agreement.


The Services pricing is based on a project duration of 24 months, with each
party meeting its obligations as outlined herein. In the event of a delay beyond
the 24 month period, due to a delay attributable to Globalstar, Ericsson will be
entitled to charge for additional Services (included but not limited to
Technical and Project Management) required as an effect of such delay on a
monthly basis. In the event of a delay beyond the 24 month period, due to a
delay attributable to Ericsson, Ericsson will not be entitled to charge for
additional Services required as an effect of such delay.




11. Out-of-Pocket Expenses
 

Globalstar Purchase Agreement
Page 10 of 10

--------------------------------------------------------------------------------




With regard to any mutually approved time-and-materials Work, Globalstar will
pay or reimburse Ericsson for any reasonable out-of-pocket expenses, such as
travel and associated expenses, reasonably incurred by Ericsson in connection
with the performance of this Agreement so long as Ericsson requests and
estimates the magnitude of such expenses and receives Globalstar approval in
advance. All travel must be consistent with Exhibit J, Globalstar Travel Policy,
and invoiced as direct “pass through” actual and reasonable costs with no
loading for indirect costs or profit.




12. Taxes and Duties


Globalstar shall be responsible for all sales and use taxes and export or import
duties or value-added taxes or similar charges under any present or future
national, federal, state or local laws which may arise and which become due by
reason of the delivery of any Product or Service and by reason of the supply of
any Globalstar equipment or other Globalstar property to Ericsson. Globalstar
will pay and discharge, either directly to the governmental agency or as billed
by Ericsson, the foregoing taxes, duties and charges.




13. Invoicing and Payment


A.    The Total Purchase Price referred to in Article 10, Prices and Fees, shall
be paid by Globalstar in accordance with Exhibit A, Pricing Schedule, and
according to the terms of this Article. The projected payment dates are outlined
in Exhibit C, Payment Milestones for planning purposes. Ericsson will submit
invoices to Globalstar as follows:
•
Solution Design: payment terms to be outlined in a Statement of Work

•
Time & Material Professional Services: monthly in arrears based on actual hours

•
Program Management – monthly invoicing in arrears

•
Technical Management – monthly invoicing in arrears

•
Testing and Verification Services – monthly invoicing in arrears

•
System Integration Services – monthly invoicing in arrears

•
New feature development or Right-To-Use (e g HPA) – payment terms to be outlined
in a Statement of Work

•
Hardware/Software – 100% on delivery to a US destination

•
Installation and Integration services for each site will be invoiced on a
monthly basis for each site

•
In-Service Support Services – Quarterly in advance

•
Training: 100% upon course completion







B.    Reserved


C.    Globalstar shall pay each invoice within 30 days of receiving such
invoice.

Globalstar Purchase Agreement
Page 11 of 11

--------------------------------------------------------------------------------




Unless otherwise notified in writing by Ericsson, all transfers of funds to
Ericsson in accordance with this Agreement shall be sent by wire transfer to the
following bank account:
    
Account of Ericsson Inc.
[*]


D.    All invoices shall be submitted by email to [*] with email copy to
Globalstar employees to be identified at a later date.


E.Any payment due from Globalstar shall be deemed to have been paid when the
funds are disbursed from Globalstar’s bank, destined to Ericsson’s bank account
referenced above. If any payment is due on any day that is not a business day,
such payment shall be due on the succeeding business day. A late payment charge,
at an annual rate of [*], will be applied to any payment not received by the due
date thereof.


F.Invoicing by Ericsson and payment for an early completion of a milestone is
subject to Globalstar’s prior written approval.






14. Intellectual Property Rights


A.     Definitions


As used in this Agreement, the following terms shall have the definitions
indicated:


(1)    “Ericsson Background IP” means all IP owned or controlled by Ericsson as
of EDC, and all IP conceived or developed by Ericsson after EDC (other than in
performance under this Agreement), which is incorporated in or necessary for the
use (as provided for herein) of the Work being delivered pursuant to this
Agreement.


(2)    “Ericsson Foreground IP” means all IP conceived or developed by or on
behalf of Ericsson arising from Ericsson’s performance under this Agreement,
which is incorporated in or necessary for the use of (as provided for herein)
the Work being delivered pursuant to this Agreement.


(3)    “Core Network System” or “CN” means the core network system and other
network deliverables being developed and provided by Ericsson pursuant to this
Agreement.


(4)     “Globalstar IP” means all IP owned or controlled by Globalstar as of EDC
or developed by Globalstar (or one of its other subcontractors) during the term
of this Agreement.

Globalstar Purchase Agreement
Page 12 of 12

--------------------------------------------------------------------------------






(5)     “Globalstar System” means the system including satellites, CN, Radio
Access Network (RAN), ground control network, network control centers, Remote
Terminal Diagnostic Monitor and User Terminals operated by Globalstar to provide
low earth orbit satellite based wireless telecommunication services worldwide.


(6)     “Intellectual Property” or “IP” means all information, data and
technology (including all ideas, discoveries, inventions, methods, techniques
and processes, designs, improvements and innovations, all specifications,
requirements, software and other works of authorship (including documentation
such as manuals, drawings and documents), and all know‑how), whether or not
patentable and whether or not reduced to practice, and all associated rights in
and to any patents and patent applications, copyrights and trade secrets, and
all other intellectual and industrial property rights and all forms of
protection of any similar nature (including all such rights in software) which
may subsist in any part of the world for the full term of such rights including
any extension to the term of such rights.


(7)    “User Terminal” means a mobile satellite terminal used for subscriber
communication over the Globalstar satellite network.


B.    Ownership of Intellectual Property Rights


(1) All Ericsson Background IP shall remain the sole and exclusive property of
Ericsson.
(3)    All Ericsson Foreground IP shall be exclusively owned by Ericsson, its
suppliers or licensors.


(4)    All Globalstar IP shall be and remain the sole and exclusive property of
Globalstar.


C.    License Rights Granted by Ericsson


Subject to fulfillment by Globalstar of its obligations under this Agreement,
Ericsson hereby grants to Globalstar a worldwide, non‑exclusive, perpetual,
irrevocable, non‑transferable, non‑assignable (except to the extent of a valid
assignment of this Agreement pursuant to Article 25), fully paid‑up license to
use, duplicate (Documentation and Software (for archival and backup purposes
only)) and disclose the Ericsson Background IP and the Ericsson Foreground IP
associated with the CN solely for the purposes of the use, operation and
maintenance of the Globalstar System. The foregoing license rights include the
right of Globalstar to sublicense to third parties and to contract with a third
party for the purposes set forth above. For the sake of clarification,
Globalstar

Globalstar Purchase Agreement
Page 13 of 13

--------------------------------------------------------------------------------




shall use the Software solely on or with a single unit or arrangement of
Hardware for which the Software was delivered.


D.    Other Right and License Considerations
 
(1) This Agreement applies to all updates, upgrades, maintenance releases,
revisions and enhancements for the Software which Ericsson may supply to
Globalstar from time to time.


(2) Globalstar may make a backup of any node for backup and archival and
restoration purposes. Globalstar may make multiple copies of any Documentation
if such copies contain all of the Ericsson proprietary notices contained in the
original Documentation.


(3) Globalstar shall not directly or indirectly: (a) modify, copy (except as
allowed for backup and archival purposes), transmit, alter, merge, decompile,
disassemble, reverse engineer or adapt any portion of the Software; (b)
encumber, time-share, rent or lease the rights granted herein; (c) manufacture,
adapt, create derivative works of, localize, port or otherwise modify any
Software; or (d) disclose or otherwise make available the Software to any third
party, without Ericsson’s prior written consent, except as permitted in Article
14 C above. For the sake of clarification, Globalstar shall have the right to
utilize the open interfaces of the CN to add functionality or features (e.g.,
HLR/HSS and application servers) to the CN.
    
(4) Except as expressly set forth in this Agreement, no right or license is
either granted or implied by either party to the other with respect to any
technical or business information, or with respect to rights in any patents,
trademarks, copyrights, trade secrets, mask work protection rights, and other
intellectual property.


(5) In the event Ericsson fails to continue to offer or make available to
Globalstar support for the 2G/3G roaming solution, as defined in Exhibit E,
Statement of Compliance, then Ericsson agrees to grant Globalstar the right to
use the design and engineering documentation created for Globalstar hereunder
for the purposes of supporting, and/or modifying the 2G/3G roaming solution. For
clarification purposes, the rights granted herein do not apply to software or
hardware that is not produced by Ericsson except for any third party
documentation that Ericsson has been permitted to share with Globalstar.
    


15. Intellectual Property Rights Indemnity


A.    Ericsson shall, at its own expense, (i) indemnify and defend Globalstar in
any claim or legal action in the United States and its territories, France,
Brazil, and Canada, alleging that the use, sale or offer for sale of any Product
provided by Ericsson to Globalstar hereunder or any portion thereof, directly
infringes any patent, trademark or

Globalstar Purchase Agreement
Page 14 of 14

--------------------------------------------------------------------------------




copyright of any third party (“Infringement Claim”); and (ii) pay any settlement
reached or final award, including reasonable attorney’s fees, for infringement.
As a condition of such defense or payment, Globalstar is required to (i) give
Ericsson prompt written notice of any Infringement Claim; (ii) provide Ericsson
with the sole control of the defense and/or settlement of the Infringement
Claim; (iii) cooperate fully with Ericsson in such defense or settlement.
Globalstar may, at its own expense, participate fully in the defense of any such
Infringement Claim. For the sake of clarification, the foregoing applies to
Infringement Claims involving Ericsson Background IP and Ericsson Foreground IP.


B.    In the event Ericsson becomes aware of a potential Infringement Claim,
Ericsson shall use its reasonable best efforts to avoid an interruption of
Globalstar service and may (or in the case of an award of an injunction, shall)
at its sole option and expense: (i) procure for Globalstar the right to continue
using the alleged infringing Product(s); (ii) replace or modify the alleged
infringing Product(s) with an equivalent product(s) so that Globalstar’s use is
non-infringing; or (iii) if the remedies under the foregoing clauses (i) and
(ii) are not commercially feasible, require Globalstar to return the affected
portion of the Product(s) and refund to Globalstar the full paid value of such
Product(s).


C.    Ericsson has no obligation or liability in respect to any Infringement
Claim in the event that the affected Product: (i) is manufactured, designed or
supplied by Ericsson in accordance with any design or special instruction
furnished by Globalstar where such forms the basis of the Infringement Claim;
(ii) is used by Globalstar in a manner or for a purpose not contemplated by this
Agreement or Ericsson’s Product documentation; (iii) is used by Globalstar in
combination with other products or applications not provided by Ericsson under
this Agreement, including any software developed by Globalstar through the
permitted use of Products, provided that the Infringement Claim arises from such
combination or the use thereof; or (iv) is modified by Globalstar, provided the
Infringement Claim arises from such modification (“Other Claims”). If Globalstar
continues use of the affected Product notwithstanding Ericsson’s request to
replace or modify pursuant to Article 15(B) (ii) or its requirement to return
pursuant to Article 15(B) (iii), Ericsson shall not be liable for such use.
Globalstar shall indemnify Ericsson against all liability and costs of defense,
including reasonable attorneys' fees, for any and all claims against Ericsson
for infringement based upon any of the foregoing.


D.    THE PROVISIONS OF THIS ARTICLE 15 CONSTITUTE THE EXCLUSIVE RECOURSE OF
EACH PARTY AND THE ENTIRE OBLIGATION AND LIABILITY OF EACH PARTY WITH RESPECT TO
ANY CLAIM FOR INFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS.


E.    Ericsson agrees that the provisions of this Article shall apply to any
Product modified by Ericsson pursuant to Paragraph 15 B (ii) of this Article.


F.    Globalstar will indemnify Ericsson from any and all damages and costs
(including settlement costs) finally awarded or agreed upon for infringement of
any United States, United States’ territories, France, Brazil, and Canada patent
or copyright in any lawsuit resulting from Other Claims, and for reasonable
expenses

Globalstar Purchase Agreement
Page 15 of 15

--------------------------------------------------------------------------------




incurred by Ericsson in defense of such lawsuit if Globalstar does not undertake
the defense thereof.




16. Indemnification and Insurance


A.    Ericsson shall indemnify and hold harmless Globalstar, and its
subsidiaries and affiliates, and its subcontractors (if any), their respective
officers, employees, agents, servants and assignees, or any of them
(collectively "Globalstar Indemnitees"), from any direct or indirect loss,
damage, liability and expense (including reasonable attorneys fees), on account
of loss or damage to tangible personal property and injuries, including death,
to all persons, including but not limited to employees or agents of Ericsson,
its subcontractors and the Globalstar Indemnitees, and to all other persons,
arising from any occurrence to the extent caused by any negligent act or
omission or willful misconduct of Ericsson, its subcontractors or any of them.


(1) At Ericsson’s expense, Ericsson shall defend any suits or other proceedings
brought against the Globalstar Indemnitees on account thereof, and shall pay all
reasonable expenses and satisfy all judgments which may be incurred by or
rendered against them, or any of them, in connection therewith.


(2) Ericsson shall have the sole right to settle any claim or litigation against
which it indemnifies hereunder. Further, the Globalstar Indemnitees shall
provide to Ericsson such reasonable cooperation and assistance as Ericsson may
request to perform its obligations hereunder.


B.    Globalstar shall indemnify and hold harmless Ericsson, and its
subsidiaries and affiliates, its subcontractors, their respective officers,
employees, agents, servants and assignees, or any of them (collectively
"Ericsson Indemnitees"), from any direct or indirect loss, damage (including
damage to property and injuries, including death), liability and expense
(including reasonable attorneys’ fees) incurred by any third party (including
employees or agents of Globalstar and Ericsson Indemnitees) and arising from any
occurrence caused by any negligent act or omission or willful misconduct of
Globalstar, its officers, employees, agents, consultants, servants and
assignees.


(1) In addition, Globalstar shall waive any claim against and shall indemnify
and hold harmless Ericsson Indemnitees from any direct or indirect loss, damage
(including damage to property and injuries, including death), liability and
expense incurred by any third party and arising from use, operation or
performance of the deliverable Products after Acceptance, resulting from
modification or improvements made by Globalstar.


(2) Globalstar shall, at Globalstar’s expense, defend any suits brought against
the Ericsson Indemnitees referred to above and shall pay all expenses and
satisfy all

Globalstar Purchase Agreement
Page 16 of 16

--------------------------------------------------------------------------------




judgments which may be incurred by or rendered against them, or any of them, in
connection therewith. Globalstar shall have the right to settle any claim or
litigation against which it indemnifies hereunder. Further, the Ericsson
Indemnitees shall provide to Globalstar such reasonable cooperation and
assistance as Globalstar may request to perform its obligations hereunder.


C.     Ericsson shall, at its own expense, provide and maintain a Commercial
General Liability Insurance Policy (“CGL Policy”) which shall cover property
damage and injuries, including death, caused to third parties. Upon written
request by Globalstar, Ericsson will provide a Certificate of Insurance to
Globalstar.




17. Globalstar-Furnished Facilities


With respect to any facilities provided by Globalstar or any of its other
contractors pursuant to Exhibit D, Statement of Work, and Exhibit E - Statement
of Compliance, whether for installation of the items to be delivered by Ericsson
under this Agreement or for any other purpose, Ericsson shall exercise all
reasonable care to ensure that such facilities are suitable for the purpose
intended.




18. Warranty


A.    Notwithstanding any prior inspection or acceptance by Globalstar, Ericsson
warrants that:


(1) All deliverable Hardware shall be in new or like new condition when first
delivered to Globalstar and free from any defects in materials, workmanship and
design; and


(2) All deliverable Work shall conform to the requirements specified in this
Agreement, including Exhibit D, Statement of Work and Exhibit E, Statement of
Compliance.


B.Ericsson warrants that each Product provided by Ericsson to Globalstar
hereunder will, during the applicable warranty period, perform materially in
accordance with the applicable specifications. The warranty period is: (i)
twelve (12) months for the hardware components of the Product, commencing upon
delivery of the Product, (ii) three (3) months for software and firmware
components of the Product (including subsequent releases of the software)
commencing upon delivery of the software or firmware, or (iii) twelve (12)
months for services, commencing upon the date the Service is performed. If
notified by Globalstar of any Product's failure to perform materially in
accordance with the applicable specifications within the applicable warranty
period, Ericsson shall, at its election and expense, repair or replace any such
defective Product. Such repair or replacement includes material, labor and
services, and shall be Globalstar's sole and exclusive remedy and Ericsson's
sole and exclusive obligation in the event this warranty is

Globalstar Purchase Agreement
Page 17 of 17

--------------------------------------------------------------------------------




breached. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THERE ARE NO, AND
ERICSSON HEREBY DISCLAIMS ALL, OTHER WARRANTIES, WHETHER IMPLIED, EXPRESS OR
STATUTORY, WITH RESPECT TO THE PRODUCTS AND SERVICES PROVIDED TO CUSTOMER
HEREUNDER, INCLUDING WITHOUT LIMITATION WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR USE.
      
C. Transportation and insurance costs for defective parts returned to Ericsson
shall be at Globalstar’s charge and transportation and insurance costs for parts
replaced or repaired by Ericsson shall be at Ericsson’s charge.


In the event an on-site intervention is needed (e.g., fault cannot be located
remotely by Ericsson or failure of a non-replaceable unit), Ericsson shall, upon
request, provide on-site support at Globalstar’s additional cost on a
time-and-materials basis at the hourly labor rates set forth in Exhibit F,
Expansion Pricing and Options.


All return of defective or non-conforming Work to Ericsson shall follow
Ericsson’s Return Material Authorization (RMA) process.


D.    Any corrections or replacements made pursuant to this Article shall be
subject to Article 9, Delivery, Title and Risk of Loss. With respect to any part
or component that is corrected or replaced, the warranty period specified in
this Article shall be suspended from the date of notification of the defect by
Globalstar and shall recommence upon the date of satisfactory completion of the
correction or replacement for the unexpired portion of the warranty period.
Where such correction or replacement renders the Work or any part thereof
non-functional, the warranty period shall be similarly extended for the Work or
any part thereof. Notwithstanding the foregoing, any part or component that is
corrected or replaced shall have a warranty period that is the greater of three
(3) months or the unexpired portion of the warranty period.


E.    Notwithstanding the foregoing, Ericsson shall not be obligated to provide
the warranty services set forth herein if Globalstar has not satisfied all
payment obligations due and outstanding as of the date of any claim by
Globalstar under the above warranty. If Globalstar has due but unpaid
obligations, Ericsson may, at its sole discretion and without liability to
Ericsson, in addition to demanding that Globalstar fulfills all payment
obligations contained herein: (i) reject Work sent for repairs; or (ii) hold any
Work sent for repairs until Globalstar fulfills all payment obligations
contained herein. None of the foregoing options elected by Ericsson shall result
in an increase in the duration of the warranty period.




19. Confidentiality


A.
Each party shall during the term of this Agreement and for a period of five (5)
years thereafter, keep secret and confidential all know-how or other business,


Globalstar Purchase Agreement
Page 18 of 18

--------------------------------------------------------------------------------




technical or commercial information, in connection with this Agreement disclosed
to it by the other party or otherwise belonging to the other party (and shall
ensure that any employees or subcontractors are similarly bound) and shall not
disclose the same to any person save to the extent necessary to perform its
obligations in accordance with the terms of this Agreement. All such information
shall be identified as confidential at the time it is so supplied or shall be
such that should reasonably have been understood by the receiving party (based
on the circumstances of disclosure or the nature of the information itself) to
be proprietary and confidential to the disclosing party. For the sake of
clarity, each party shall have the right to use, duplicate and disclose, as
permitted under this Article, the other party’s confidential information as
required to fulfill the party’s requirements under this Agreement, subject to
the nondisclosure and use restrictions provided herein.


B.
Reserved



C.
The foregoing provisions of this Article shall not apply to know‑how and
information which:



(1) is or becomes public knowledge without breach of this Agreement;


(2) is already known to the receiving party at the time of its disclosure by the
disclosing party and was not otherwise acquired by the receiving party from the
disclosing party under any obligations of confidence;


(3) is independently developed by Ericsson or Globalstar, which fact can be
shown by competent evidence; or


(4) Globalstar or Ericsson is compelled by legal process or government
regulation or order to disclose, provided that the disclosing party is given
prompt notice of any proposed release of information under this sub-clause and
that the disclosing party be given ample opportunity to engage in legal action
to resist and/or restrict any such disclosure.




20. Limitation of Liability


In any event and notwithstanding anything contained within this Agreement,
Ericsson’s liability in contract, equity, tort (including negligence or breach
of statutory duty) or otherwise arising by reason of, or in conjunction with,
this Agreement (except in relation to death or personal injury or intellectual
property rights indemnity or breaches of confidentiality) shall not exceed the
price or fees then already paid by Globalstar to Ericsson for the Products or
Services that give rise to such liability.


IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, EXEMPLARY, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES IN

Globalstar Purchase Agreement
Page 19 of 19

--------------------------------------------------------------------------------




CONNECTION WITH THIS AGREEMENT, HOWEVER CAUSED AND REGARDLESS OF WHETHER BASED
ON ACTION OR CLAIM IN CONTRACT, EQUITY, INDEMNITY, TORT (INCLUDING NEGLIGENCE),
INTENDED CONDUCT, STRICT LIABILITY OR OTHERWISE, EVEN IF SUCH DAMAGES ARE
FORESEEABLE.




21. Termination for Cause
    
A.    Either party shall have the right to terminate this Agreement, in whole or
in part, by notice (the “Termination Notice”) in writing to the other party in
the event that:


(1) the other party defaults in the performance of any of its material
obligations hereunder and (in the case of a remediable breach) fails to make
significant progress in resolving same within sixty (60) working days (the “Cure
Period”) of being requested by written notice (the “Default Notice”) to do so;
or


(2) the other party becomes insolvent or the subject of proceedings under any
law relating to bankruptcy or the relief of debtors or admits its inability to
pay its debts as they become due.


The Termination Notice will be effective immediately without further period for
cure.


If such termination for cause occurs, upon payment by Globalstar to Ericsson of
all amounts owing up to the date of the Termination Notice, Globalstar may elect
to take over the completion of the terminated Work either itself or via a third
party in which case Ericsson shall be liable for any reasonable cover costs for
such Work up to a maximum of [*] of the remaining unpaid amounts due under this
Agreement. In addition, Ericsson shall provide up to twelve (12) months of
termination assistance to Globalstar or its designee at Globalstar’s request and
reasonable expense (not to exceed Ericsson’s labor rate specified in Exhibit F,
Expansion Pricing and Options).


B.    If Globalstar issues a Termination Notice to Ericsson pursuant to this
Article and it is subsequently determined that Ericsson was not in breach, the
rights and obligations of the parties shall be the same as if Globalstar had
terminated for convenience pursuant to Article 22, Termination for
Convenience/Stop Work Orders, unless the parties mutually agree to reinstate the
Agreement.




22. Termination for Convenience/ Stop Work Orders


A.    Globalstar may terminate this Agreement, in whole or in part, for
Globalstar’s convenience, at any time prior to completion, upon thirty (30) days
written notice to Ericsson. In such case, Ericsson shall immediately stop Work
as

Globalstar Purchase Agreement
Page 20 of 20

--------------------------------------------------------------------------------




directed in the termination notice and make its reasonable best efforts to
mitigate costs.


B.    In the event of such termination by Globalstar, Globalstar agrees to pay
termination fees as set forth in Exhibit B, Termination Liability Schedule.


C. Title to items that Globalstar has taken possession of shall transfer to
Globalstar after payment.


D.    Stop Work Orders


(1) Globalstar may, at any time, upon reasonable prior written notice to
Ericsson (“the Stop Work Order”), direct Ericsson to suspend performance of the
Work for a maximum cumulative duration of six (6) months and with a maximum
number of suspensions of two (2). Said Stop Work Order shall specify the date of
suspension and the estimated duration of the suspension. Upon receiving any such
Stop Work Order, Ericsson shall promptly suspend further performance of the Work
to the extent specified, and during the period of such suspension shall properly
care for and protect all Work in process and materials, supplies, and hardware
Ericsson has on hand for performance of the Work.


(2) Globalstar may, at any time during the stop Work, either (a) direct Ericsson
to resume performance of the Work by written notice to Ericsson, and Ericsson
shall resume diligent performance of the Work, provided that (x) the Delivery
Schedule is adjusted to reflect the stop Work and the time required by Ericsson
to recommence performance, (y) other affected provisions of the Agreement shall
be adjusted, and (z) Ericsson is compensated for its Work stoppage costs as
defined in Paragraph (3) below; or (b) terminate the Agreement for convenience
in accordance with the foregoing provisions of this Article in which case the
costs incurred by Ericsson and its subcontractors as a result of the stop Work
as defined below shall be added to the termination charges to be paid pursuant
to the foregoing provisions of this Article.


(3) The Total Purchase Price of this Agreement shall be equitably adjusted to
compensate Ericsson for actual costs reasonably incurred by Ericsson or its
subcontractors as a result of such suspension and resumption of Work plus a
markup of [*]. Ericsson shall invoice Globalstar for such costs, and Globalstar
shall pay such invoice within thirty (30) days from the date of invoice.
Invoices will not be issued more frequently than one (1) per month during a stop
Work. If after a period of 6 months from receipt of a Stop Work Order,
Globalstar does not direct Ericsson to resume Work, Globalstar shall be deemed
to have terminated the Agreement for convenience under the foregoing provisions
of this Article and the applicable termination charges shall apply.





Globalstar Purchase Agreement
Page 21 of 21

--------------------------------------------------------------------------------




23. Government Authorizations


A.    Site Licenses


Globalstar shall be responsible for obtaining and complying with all national
authorizations or licenses as may be required to introduce the Product at the
sites. This includes, but is not limited to, obtaining and maintaining any
license, permits, and/or other authorizations of any kind required for
installation, maintenance, testing, or operation of the Work, or any portion
thereof, including Services related thereto. Globalstar shall pay all costs of
such licenses, permits and authorizations and all costs and expenses incurred in
obtaining and maintaining them. Globalstar’s obligation to pay Ericsson shall
not in any manner be waived by delay or failure to secure or renew, or by the
cancellation of, any required licenses, permits or authorizations.


B.    Export Control Regulations


(1)    It is expressly agreed that the execution of this Agreement and the
subsequent delivery of Products and Services under this Agreement will be
subject to all applicable export controls imposed or administered by the U. S.
Government. The parties shall comply with all applicable U.S. export control
laws and regulations and with all applicable administrative acts of the U.S.
Government pursuant to such laws and regulations (cumulatively, “Export Laws”).


(2) Performance by Ericsson under this Agreement is subject to appropriate
authorization by the U.S. Government as may be required, including receipt and
continued effectiveness of any export privileges/licenses.


(3) For work in the U.S. involving U.S. persons (defined as U.S. citizens and
U.S. lawful permanent residents), export licenses or other export authorizations
will not be required.


(4) Ericsson shall submit requests for commodity classifications for the
Products, including any encryption algorithms, as may be required under the
Export Administration Regulations (“EAR”) of the U.S. Department of Commerce,
Bureau of Industry and Security (“BIS”). As applicable, Ericsson shall submit
requests for authorization to use license exceptions. Globalstar shall cooperate
with Ericsson to obtain such commodity classifications and authorizations,
including providing Ericsson with any required information in Globalstar's
possession. Ericsson agrees to provide copies of such requests and the formal
determination (including, as applicable, identification of all Export
Classification Control Numbers (“ECCNs”) and all cases of No License Required
(“NLR”) and License Exception) of BIS to Globalstar. Once BIS has issued a
formal determination, any use of such classifications and/or license exceptions
by Globalstar shall be without recourse to Ericsson, and shall be at
Globalstar's

Globalstar Purchase Agreement
Page 22 of 22

--------------------------------------------------------------------------------




own risk. Ericsson assumes no liability for any damages whether direct,
consequential, incidental, or otherwise, that may be suffered by Globalstar as a
result of Globalstar's using or relying upon such classifications or license
exceptions for any purpose whatsoever.


(5) To the extent a U.S. export license is required for any deliverable
Products, Ericsson will apply for the required U.S. export license and will
export such deliverable Products in accordance with the export license as
approved by BIS.


(6) Notwithstanding any other provision of this Agreement, Globalstar shall not
use, distribute, transfer or transmit the Products (even if incorporated into
other items) provided to it by Ericsson under this Agreement except in
compliance with Export Laws. Globalstar shall not, directly or indirectly,
export or re-export the Products to any country without the appropriate export
authorization, as specified in the Export Laws. The obligations stated herein
shall survive the expiration, cancellation or termination of this Agreement or
any other related agreement or contract. If requested by Ericsson, Globalstar
also agrees to sign written assurances and other export-related documents as may
be required for Ericsson to comply with the Export Laws.




24. Restriction of Hazardous Substances (“ROHS”); Waste Electrical and
Electronic Equipment (“WEEE”); and Packaging and Packaging Waste


A. Deliverable Hardware shall comply with environmental standards required by
Directive 2002/95/EC of the European Parliament and of the Council of 27 January
2003 on the restriction of the use of certain hazardous substances in electrical
and electronic equipment (the “ROHS Directive”); Directive 2002/96/EC of the
European Parliament and of the Council of 27 January 2003 on waste electrical
and electronic equipment (the “WEEE Directive”); and Directive 94/62/EC of the
European Parliament and of the Council of 20 December 1994 on packaging and
packaging waste (the “Packaging Directive”), including any amendments by
Commission Decision, Joint Declaration of EU authorities and Directive
2003/108/EC of 8 December 2003 as well as any statute or statutory provision or
subordinate legislation introduced or modified from time to time to implement
such Directives into EU Member State Law.


B. Ericsson shall take all reasonable steps and exercise all due diligence
needed to comply with the ROHS Directive, including without limitation,
utilizing only ROHS-compliant subcontractors, auditing of subcontractors for
compliance, establishing quality assurance processes and procedures for
compliance, and maintaining proper documentation of compliance. At the earliest
opportunity but in any case no later than shipment of the first deliverable
Hardware, Ericsson shall provide Globalstar with (a) Certificate of Compliance
with the ROHS Directive, the WEEE Directive and the Packaging Directive; and (b)
Material Composition Declarations from suppliers in

Globalstar Purchase Agreement
Page 23 of 23

--------------------------------------------------------------------------------




accordance with Forms IPC-1752-1 v1.0 and IPC-1752-2 v1.0 or approved updates.
Ericsson shall keep records for traceability and compliance documentation
purposes for at least five (5) years.


C.    Ericsson shall take commercially reasonable steps to comply with the WEEE
Directive information and product marking requirements, where applicable,
including a symbol of the crossed-out wheelie bin, with a horizontal bar
underneath signifying that the Hardware has been manufactured after the WEEE
Directive came into force, and a marking properly identifying Ericsson as the
producer of the Hardware, as instructed by Globalstar.


D. Upon request, Ericsson will furnish to Globalstar, as soon as reasonably
practical but in any event within 15 business days of such request, any
information and assistance as Globalstar, in its reasonable opinion, requires to
comply with Globalstar’s obligations under the ROHS Directive, the WEEE
Directive and the Packaging Directive, including without limitation, the
following:


(a)
information or evidence of compliance as may from time to time be required by
any EU Member State Government relating to the Hardware;

(b)
Hardware or component design;

(c)
marking and labeling Hardware; and

(d)
EU audit requests of Globalstar.





25. Assignment of Agreement


Each party hereby agrees that it will not, without the prior written approval of
the other party (such approval not to be unreasonably withheld or unduly
delayed), assign or delegate any of their rights, duties, and obligations under
this Agreement. Notwithstanding the foregoing sentence, either party may assign
this Agreement to (i) any Affiliate; (ii) a successor in interest or as part of
a corporate reorganization, consolidation or merger; or (iii) a purchaser of all
or substantially all of a party’s assets; provided, however, that in the case of
assignment by Globalstar, Globalstar shall demonstrate to Ericsson’s
satisfaction that its successor or assignee possesses the financial resources to
fulfill Globalstar’s obligations under this Agreement, before such assignment
will be allowed. Upon such assignment, the assignee shall assume all rights and
obligations of the assignor existing under this Agreement at the time of such
assignment. This Article shall not preclude the granting of a security interest
by a party to a lender. As used herein, “Affiliate(s)” shall mean any person who
either directly or indirectly controls, is controlled by, or is under common
control with a party. For the purposes of this definition, the term "control"
(including its correlative meanings, the terms "controlling", "controlled by"
and "under common control with"), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

Globalstar Purchase Agreement
Page 24 of 24

--------------------------------------------------------------------------------










26. Key Personnel


A.    No later than EDC, Ericsson shall identify the Key Personnel to perform
the services and staff the Work, until successful completion of the Work
performed hereunder (individually a “Key Person” and collectively the “Key
Personnel”).




Position
Name
Program Manager
[*]
System Integration and Services
[*]



B.    Key Personnel shall not be removed from performance of the Work under this
Agreement unless replaced with personnel of substantially equal qualifications
and ability. Globalstar shall have the right to review the qualifications of any
proposed replacements. If Globalstar deems, in its reasonable judgment, the
proposed replacements to be unsuitable, Globalstar may require Ericsson to offer
alternative candidates. Notwithstanding its role in reviewing Key Personnel and
their replacements, Globalstar shall have no supervisory control over their
performance and nothing in this Article shall relieve Ericsson of any of its
obligations under this Agreement or of its responsibility for any acts or
omissions of its personnel.




27. Communication and Authority


A.    [*] is assigned as Globalstar's Program Manager with authority to issue
technical direction within the scope of this Agreement. [*] is assigned as
Ericsson's Program Manager with authority to accept such direction.
Notwithstanding Article 26(A), Key Personnel, the foregoing Program Managers are
authorized (i) to initial the Exhibits and any modifications thereto (except
Exhibit A - Pricing Schedule and Exhibit F - Expansion Pricing and Options), and
(ii) to execute the waivers of technical compliance with the specifications in
the Exhibits.


B.    All contractual correspondence to Globalstar will be addressed to (with
copy to the Program Manager):


[*]


All technical correspondence to Globalstar will be addressed to:


[*]



Globalstar Purchase Agreement
Page 25 of 25

--------------------------------------------------------------------------------




All notices to Ericsson required to be sent pursuant to Article 15, Intellectual
Property Rights Indemnification, Article 19, Confidentiality, Article 21,
Termination for Cause and Article 22, Termination for Convenience/ Stop Work
Orders, shall be addressed to:


[*]


All other contractual correspondence to Ericsson will be addressed to (with copy
to the Program Manager):


[*]


All program and technical correspondence to Ericsson will be addressed to the
Program Manager.


C.    In a time critical situation, such as operational or technical matters
requiring immediate attention, notice may be given by telephone. Any notice
given verbally will be confirmed in writing as soon as practicable thereafter in
accordance with Paragraph D of this Article.


D.    Except as provided in Paragraph C of this Article, all notices, demands,
reports, orders and requests hereunder by one party to the other shall be in
writing and deemed to be duly given on the same business day if sent by
electronic means (i.e., electronic mail) or delivered by hand during the
receiving party's regular business hours, or on the date of actual receipt if
sent by pre-paid overnight, registered or certified mail.


E.    The parties agree to cooperate in implementing the use of electronic
signatures, provided that such use is consistent with applicable law.




28. Dispute Resolution


The parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations. In the event the parties
fail to reach resolution of such dispute within thirty (30) days of entering
into negotiations, either party may refer such dispute to arbitration as set
forth below.


Any disputes arising under or relating to this Agreement shall be resolved in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Arbitration shall be held in the City of Denver, Colorado, or such
other place as the parties may agree and shall include an award of reasonable
attorneys' fees (and the amount of such fees) to the prevailing party. The
arbitration shall be conducted by one arbitrator whose selection shall be based
upon mutual agreement of the Parties. The arbitrator’s award shall be final and
binding, and judgment thereon may be entered in any court having jurisdiction
over the party against which enforcement is sought; provided that any such award
rendered by the arbitrators shall be strictly in conformance to and in
accordance with the terms and conditions of this Agreement, including without
limitation

Globalstar Purchase Agreement
Page 26 of 26

--------------------------------------------------------------------------------




the limitation of liability provisions contained herein. Other than those
matters involving injunctive relief as a remedy or any action necessary to
enforce the award of the arbitrators, the parties agree that the provisions of
this Section are a complete defense to any suit, action or other proceedings
instituted in any court or before any administrative tribunal with respect to
any dispute or controversy arising under or relating to this Agreement. Nothing
in this Section shall prevent either party from exercising its rights to
terminate this Agreement as specified herein. The provisions of this Section
shall survive the expiration or termination of this Agreement for any reason.




29. Changes


A.    At any time during this Agreement, Globalstar may request changes in the
Work, so long as such changes are within the general scope of the Agreement.
Ericsson may also propose changes for consideration by Globalstar.


B.    A change request from Globalstar must be identified as such, must be made
or confirmed in writing, and must be signed by the responsible officer
identified in Article 27, Communication and Authority. If any other conduct by
the responsible officer or any other representative of Globalstar is construed
by Ericsson as possibly constituting a change request or an interpretation of
the Agreement requirements inconsistent with Ericsson's understanding of those
requirements, Ericsson shall promptly notify Globalstar and request
clarification.


C.    Within thirty (30) days after receiving a change request from Globalstar,
Ericsson shall submit to Globalstar a written proposal in accordance with the
requirements of Paragraph D of this Article. On a case-by-case basis, Ericsson
may request a longer period to prepare the proposal. Globalstar shall not
unreasonably withhold its consent to a request for such a longer period, taking
into account the nature of the change request, but Globalstar may also take into
account the impact of such an extension on the performance schedule.


D.    Whether submitted in response to a change request initiated by Globalstar,
or initiated by Ericsson, the proposal shall itemize, in a reasonable format
specified by Globalstar, any impact that the change would have on the technical
requirements, price, performance schedule, or other terms and conditions of this
Agreement. Where appropriate, the proposal shall also suggest any revised
language for the Agreement, including any of its Exhibits, which would be
necessary to implement the change.


E.    Any claim by Ericsson for adjustment of the technical requirements, price,
performance schedule, or other terms and conditions of this Agreement,
attributable to a change, shall be deemed waived unless asserted in the
proposal.



Globalstar Purchase Agreement
Page 27 of 27

--------------------------------------------------------------------------------




F.    If the cost of any materials that would be made obsolete as a result of a
change is included in Ericsson's claim for adjustment:


(1) To the extent that such materials have resale, reuse, or salvage value to
Ericsson or its subcontractors or suppliers, Globalstar shall be entitled to a
credit.


(2) If such materials have no such resale, reuse, or salvage value, Globalstar
shall have the right to prescribe their manner of disposition.


G.    After Globalstar receives a sufficiently detailed proposal, and after any
negotiations with respect to the adjustments claimed by Ericsson, the following
outcomes are possible:


(1) Globalstar may decide not to proceed with implementation of the change.


(2) Globalstar may decide to implement the change, in which case:


(a)
If the parties have reached agreement about the adjustments to be made in the
Agreement, the parties shall execute a formal amendment to the Agreement and
Ericsson shall proceed with implementation as agreed; or



(b) Globalstar and Ericsson may agree to proceed with implementation of a change
prior to execution of a formal amendment, subject to any adjustments
subsequently agreed or awarded.




30. Public Release of Information


Each party agrees to submit to the other party all press releases and other
publicity matters wherein the other party’s names or marks are mentioned or
language from which the connection of said names or marks therewith may be
inferred or implied. Each party agrees not to publish such press releases or
publicity matters without the other party's prior written approval.


A.    During the term of this Agreement, neither party, nor its affiliates,
subcontractors, employees, agents and consultants, shall release items of
publicity of any kind including, without limitation, news releases, articles,
brochures, advertisements, prepared speeches, company reports or other
information releases related to the Work performed hereunder, including the
denial or confirmation thereof, without the other party's prior written consent.


B.    Nothing contained herein shall be deemed to prohibit either party from
disclosing this Agreement, in whole or in part, or information relating thereto
(i) as may be required by the rules and regulations of a government agency with
jurisdiction over the disclosing party or a stock exchange on which the
disclosing

Globalstar Purchase Agreement
Page 28 of 28

--------------------------------------------------------------------------------




party’s shares are then listed, (ii) as may be required by a subpoena or other
legal process (iii) in any action to enforce its rights under this Agreement,
(iv) to its lenders under appropriate assurances of confidentiality for the
benefit of the disclosing party or (v) to its auditors, attorneys and other
professional advisors in the ordinary course, provided that such auditors,
attorney and advisors have contractual or professional obligations to maintain
the confidentiality of the disclosed material. The disclosing party shall use
reasonable commercial efforts to disclose only such information as it believes
in good faith it is legally required to disclose pursuant to clauses (i) or
(ii), above, and will seek, to the extent reasonably available under applicable
rules, to obtain confidential treatment for any information either party
reasonably considers trade secrets and that is required to be disclosed. To the
extent practicable, the disclosing party shall provide the other party with a
reasonable opportunity in advance of disclosure to request redactions or
deletions of specific terms and provisions of the Agreement and shall
accommodate those requests to the extent reasonably consistent with applicable
confidential treatment rules.


C.    Within a reasonable time prior to a proposed issuance of news releases,
articles, brochures, advertisements, prepared speeches, and other such
information releases concerning the Work performed hereunder, the party desiring
to release such information shall request the written approval of the other
party concerning the content and timing of such releases. The parties anticipate
the issuance of press releases in connection with the execution of the
Agreement, which press releases shall be subject to approval by both parties
prior to release.




31. Force Majeure
    
Each party will be excused from performance hereunder (except for payment
obligation) for any period and to the extent that it is prevented from such
performance, in whole or in part, as a result of delays caused by the other
party or an act of God, natural disaster, war, civil disturbance, court order,
labor dispute, or other cause beyond its reasonable control and which it could
not have prevented by reasonable precautions, including failures or fluctuations
in electrical power, heat, light, air conditioning or telecommunications
equipment, and such non-performance will not be a default hereunder or a ground
for termination hereof.




32. Relationship


The relationship between Globalstar and Ericsson is that of independent
contractor. This Agreement does not create any employer‑employee, agency, joint
venture, or partnership relationship between Globalstar and Ericsson.




33. Miscellaneous



Globalstar Purchase Agreement
Page 29 of 29

--------------------------------------------------------------------------------




This Agreement shall be governed by the laws of the State of Delaware other than
the choice of law rules. The provisions of this Agreement shall be severable,
and if any provisions shall be held unenforceable the remaining provisions shall
remain in full force and effect. Expiration or termination of this Agreement for
any reason shall not release either party from any liability or obligation set
forth in this Agreement which (i) the parties have expressly agreed will survive
any such expiration or termination, or (ii) remain to be performed or by their
nature would be intended to be applicable following such expiration or
termination. This Agreement, each Statement of Work (or purchase order submitted
by Globalstar and accepted by Ericsson), and all Exhibits attached hereto or
thereto, each of which is hereby incorporated herein or therein, as applicable,
for all purposes, constitute the entire agreement between Ericsson and
Globalstar with respect to the subject matter hereof and thereof, and there are
no understandings or agreements relative hereto or thereto that are not fully
expressed herein or therein. Any other terms or conditions included in any
quotes, acknowledgements, bills of lading, purchase orders, invoices or other
forms utilized or exchanged by the parties hereto that are in addition to or in
conflict with those set forth in this Agreement or the applicable Statement of
Work will be of no force or effect and will not be incorporated herein or be
binding unless specifically and expressly agreed to in writing by both parties.
No change, waiver or discharge will be valid unless in writing signed by an
authorized representative of the party against whom such change, waiver or
discharge is sought to be enforced.


IN WITNESS WHEREOF, the parties to this Agreement have caused their authorized
representatives to execute this Agreement as of the Effective Date.




ERICSSON INC.


By: /s/ Johan Westerberg


Printed Name: Johan Westerberg


Title: Vice President of Sales




GLOBALSTAR, INC.


By: /s/ Paul A. Monte


Printed Name: Paul A. Monte


Title: Vice President, Engineering & Operations


Exhibit A
Pricing Schedule


[*]

Globalstar Purchase Agreement
Page 30 of 30

--------------------------------------------------------------------------------









 
 
 
 
 






--------------------------------------------------------------------------------










Exhibit B
Termination Fees


[*]



 
 
 
 
 






--------------------------------------------------------------------------------








Exhibit C
Payment Milestones


[*]

 
 
 
 
 






--------------------------------------------------------------------------------








Exhibit D
Statement of Work


[*]

 
 
 
 
 






--------------------------------------------------------------------------------








Exhibit E
Statement of Compliance




[*]



 
 
 
 
 






--------------------------------------------------------------------------------








Exhibit E-1
Core Network Specification




[*]
 
 

 
 
 
 
 






--------------------------------------------------------------------------------








Exhibit F
Expansion Pricing and Options




[*]
 

 
 
 
 
 






--------------------------------------------------------------------------------








Exhibit G
Amendment Template
















Amendment
NO. X
to
Core Network Contract ERI-MAS-02007





 
 
 
 
 






--------------------------------------------------------------------------------








Amendment No. 1




This Amendment No.X to Contract Number # ERI-MAS-02007 (the “Contract” or the
“Core Network Contract”) effective as of ____________, 2014 (“Amendment No. X
Effective Date”) is entered into by and between Ericsson Inc., a Delaware
corporation (“Ericsson”), with a place of business at 6300 Legacy Drive, Plano
TX 75024 and Globalstar, Inc., a Delaware corporation (“Globalstar”) with its
principal place of business 300 Holiday Square Blvd, Covington LA 70433 (each a
“party” and collectively the “parties”).


WHEREAS, the parties desire to amend the Contract to [include description of the
amendment here]
THEREFORE, the following changes and/or additions to the Contract are hereby
agreed to by the parties:
1.
[This paragraph If applicable] The revised Exhibit X, [Description of Exhibit],
dated _____________ and attached hereto replaces Exhibit X, [Description of
exhibit] of the original Contract.

2.
The new Pricing Schedule, Exhibit Y, for additional work to be performed under
the Contract for [description of work] attached hereto, is hereby incorporated
into the Contract.

3.
[This paragraph If applicable] The new Statement of Work, Exhibit Z, for
additional work to be performed under the Contract for [description of work],
attached hereto, is hereby incorporated into the Contract.

4.
[This paragraph If applicable] The new Statement of Compliance - Requirements,
Exhibit T, for additional work to be performed under the Contract for
[description of work], attached hereto, is hereby incorporated into the
Contract.



IN WITNESS WHEREOF, the parties to this Amendment No. X have caused their
authorized representatives to execute this Amendment No. X.


ERICSSON INC.                GLOBALSTAR, INC.


By:                         By:                         


Name:                         Name:                     


Title:                         Title:                     
 

 
 
 
 
 






--------------------------------------------------------------------------------










Exhibit H
Spare Parts List





 
 
 
 
 






--------------------------------------------------------------------------------






Node
Product group
Part Number
Product Name
Description
North America
France
Brazil
CSCF
CSCF|ESAPC 13B|HSS|MTAS
ROJ 208 844/3
Printed Board Assemb
GEP3-HD600
[*]
[*]
[*]
 
CSCF|HSS|MTAS|SAPC
ROJ 208 814/2
Printed Board Assemb
GEP2-12GB
[*]
 
 
 
CSCF|HSS|MTAS|SAPC
ROJ 208 815/2
Printed Board Assemb
GEP2-12G-SAS
[*]
 
 
 
CSCF|HSS|MTAS|SAPC|SBG
ROJ 208 368/10
Printed Board Assemb
MXB5-LE PIU
[*]
 
 
 
 
 
 
 
 
 
 
CUDB
CUDB 11B|PG 7.0
ROJ 208 465/1
Printed Board Assemb
NWI-E 450A
[*]
 
 
 
CUDB 11B|ESAPC 13B|PG 7.0
BFB 140 13/2
Plug-in Unit
PFM LOD
[*]
 
 
 
 
 
 
 
 
 
 
GGSN
EPG 2012A-M
1/ROA 219 7793
Printed Board Assemb
SFP 1000Base-T
[*]
[*]
[*]
 
EPG 2012A-M
ROA 219 7813/3
Printed Board Assemb
M120 Control Board, Spare
[*]
[*]
[*]
 
EPG 2012A-M
ROA 219 7814/3
Printed Board Assemb
Routing Engine Board, Redundant and Spare
[*]
[*]
[*]
 
EPG 2012A-M
ROA 219 7815/1
Printed Board Assemb
M120 Flexible PIC Concentrator (accepts
[*]
[*]
[*]
 
EPG 2012A-M
ROA 219 7817/1
Printed Board Assemb
Forwarding Engine Board (FEB)
[*]
[*]
[*]
 
EPG 2012A-M
ROA 219 7819/1
Printed Board Assemb
4 Port Gigabit Ethernet PIC - Type 2
[*]
[*]
[*]
 
EPG 2012A-M
ROA 219 7820/1
Printed Board Assemb
Multi Services 400 PIC, Type 2
[*]
[*]
[*]
 
EPG 2012A-M
ROA 219 7821/1
Printed Board Assemb
GGSN3 Services PIC Type-2
[*]
[*]
[*]
 
EPG 2012A-M
BMR 910 426/3
D.c. Converter
M120 DC Power Entry Module, Spare
[*]
[*]
[*]
 
GGSN-MPG 2010A
1/ROA 219 7793
Printed Board Assemb
SFP 1000Base-T
[*]
 
 
 
GGSN-MPG 2010A
BMR 910 426/3
D.c. Converter
M120 DC Power Entry Module, Spare
[*]
 
 
 
GGSN-MPG 2010A
ROA 219 7813/3
Printed Board Assemb
M120 Control Board, Spare
[*]
 
 
 
GGSN-MPG 2010A
ROA 219 7814/3
Printed Board Assemb
Routing Engine Board, Redundant and Spare
[*]
 
 
 
GGSN-MPG 2010A
ROA 219 7815/1
Printed Board Assemb
M120 Flexible PIC Concentrator (accepts
[*]
 
 
 
GGSN-MPG 2010A
ROA 219 7817/1
Printed Board Assemb
Forwarding Engine Board (FEB)
[*]
 
 
 
GGSN-MPG 2010A
ROA 219 7819/1
Printed Board Assemb
4 Port Gigabit Ethernet PIC - Type 2
[*]
 
 
 
GGSN-MPG 2010A
ROA 219 7820/1
Printed Board Assemb
Multi Services 400 PIC, Type 2
[*]
 
 
 
GGSN-MPG 2010A
ROA 219 7821/1
Printed Board Assemb
GGSN3 Services PIC Type-2
[*]
 
 
 
 
 
 
 
 
 
 
HLR-FE
HLR-FE
BFB 140 13/1
Plug-in Unit
PFM HOD
[*]
 
 
 
HLR-FE
ROJ 208 385/1
Printed Board Assemb
EXB5
[*]
 
 
 
HLR-FE
BFD 508 020/1
Equipped Magazine
EGEM Subrack+Backplane no PIU
[*]
 
 
 
HLR-FE
BFD 509 08/6
Fan
FAN
[*]
 
 
 
HLR-FE
ROJ 208 817/2
Printed Board Assemb
CPUB2-24QC
[*]
 
 
 
HLR-FE
ROJ 208 841/21
Printed Board Assemb
APUB2
[*]
 
 
 
HLR-FE
ROJ 208 882/2
Printed Board Assemb
GED-DVD
[*]
 
 
 
 
 
 
 
 
 
 
HSS
CSCF|ESAPC 13B|HSS|MTAS
ROJ 208 844/3
Printed Board Assemb
GEP3-HD600
[*]
 
 
 
CSCF|HSS|MTAS|SAPC
ROJ 208 814/2
Printed Board Assemb
GEP2-12GB
[*]
 
 
 
CSCF|HSS|MTAS|SAPC
ROJ 208 815/2
Printed Board Assemb
GEP2-12G-SAS
[*]
 
 
 
CSCF|HSS|MTAS|SAPC|SBG
ROJ 208 368/10
Printed Board Assemb
MXB5-LE PIU
[*]
 
 
 
 
 
 
 
 
 
 
MTAS
CSCF|ESAPC 13B|HSS|MTAS
ROJ 208 844/3
Printed Board Assemb
GEP3-HD600
[*]
[*]
[*]
 
CSCF|HSS|MTAS|SAPC
ROJ 208 814/2
Printed Board Assemb
GEP2-12GB
[*]
 
 


 
 
 
 
 






--------------------------------------------------------------------------------






Node
Product group
Part Number
Product Name
Description
Quantity of Spares
 
 
 
 
 
 
 
North America
France
Brazil
 
CSCF|HSS|MTAS|SAPC
ROJ 208 815/2
Printed Board Assemb
GEP2-12G-SAS
[*]
 
 
 
CSCF|HSS|MTAS|SAPC|SBG
ROJ 208 368/10
Printed Board Assemb
MXB5-LE PIU
[*]
 
 
 
 
 
 
 
 
 
 
PG
CUDB 11B|PG 7.0
ROJ 208 465/1
Printed Board Assemb
NWI-E 450A
[*]
 
 
 
CUDB 11B|ESAPC 13B|PG 7.0
BFB 140 13/2
Plug-in Unit
PFM LOD
[*]
 
 
 
 
 
 
 
 
 
 
SAPC
CUDB 11B|ESAPC 13B|PG 7.0
BFB 140 13/2
Plug-in Unit
PFM LOD
[*]
[*]
[*]
 
CSCF|ESAPC 13B|HSS|MTAS
ROJ 208 844/3
Printed Board Assemb
GEP3-HD600
[*]
 
 
 
CSCF|HSS|MTAS|SAPC
ROJ 208 814/2
Printed Board Assemb
GEP2-12GB
[*]
 
 
 
CSCF|HSS|MTAS|SAPC
ROJ 208 815/2
Printed Board Assemb
GEP2-12G-SAS
[*]
 
 
 
CSCF|HSS|MTAS|SAPC|SBG
ROJ 208 368/10
Printed Board Assemb
MXB5-LE PIU
[*]
 
 
 
 
 
 
 
 
 
 
SBG
SBG
ROJ 208 135/20
Printed Board Assemb
ISER GigE FX SX
[*]
 
 
 
SBG
ROJ 208 813/2
Printed Board Assemb
GEP2-12GB4F
[*]
 
 
 
SBG
ROJ 208 841/1
Printed Board Assemb
GEP_SCD2GBS
[*]
 
 
 
CSCF|HSS|MTAS|SAPC|SBG
ROJ 208 368/10
Printed Board Assemb
MXB5-LE PIU
 
 
 
 
SBG
BFB14013/2
Plug-in Unit
PFM LOD
 
 
 
 
SBG
ROJ208135/20
Printed Board Assemb
ISER GigE FX SX
 
 
 
 
SBG
ROJ208371/4
Printed Board Assemb
MPP4-GE
 
 
 
 
SBG
ROJ208386/2
Printed Board Assemb
SCXB2
 
 
 
 
SBG
ROJ208840/3
Printed Board Assemb
GEP3-HD300
 
 
 
 
SBG
ROJ208841/2
Printed Board Assemb
GEP2-4-QC-HD
 
 
 
 
 
 
 
 
 
 
 
SE100
SMARTEDGE 100
BFL 901 027/1
Subrack
CHASSIS DC, SE100
[*]
[*]
[*]
 
SMARTEDGE 100
ROA 128 3207/1
Printed Board Assemb
2XGBIT ETH, COPPER MEDIA IF, SE100
[*]
[*]
[*]
 
 
 
 
 
 
 
 
SGSN MME
SGSN-MME 2013A MKVIII
KDU 137 557/5
Converter
O/E conv.; 6x1G, 6x10G
[*]
[*]
[*]
 
SGSN-MME 2013A MKVIII
RDH 102 44/1
Optical Transceiver
TRX MM 1000Base-SX LC-SFP -5/+85C (1400421-0010)
[*]
[*]
[*]
 
SGSN-MME 2013A MKVIII
RDH 102 50/1
Optical Transceiver
SFP+ MM 10GB-SR/SW 2-300m 850nm 0/+70C VCSEL 3.3V
[*]
[*]
[*]
 
SGSN-MME 2010A MKVI
ROJ 208 137/1
Printed Board Assemb
FSBv4
[*]
 
 
 
SGSN-MME 2010A MKVI
ROJ 208 138/1
Printed Board Assemb
PEBv4
[*]
 
 
 
SGSN-MME 2010A MKVI
ROJ 208 143/1
Printed Board Assemb
IBTEv4
[*]
 
 
 
SGSN-MME 2010A MKVI
ROJ 208 143/10
Printed Board Assemb
IBASv4
[*]
 
 
 
SGSN-MME 2010A MKVI
ROJ 208 143/2
Printed Board Assemb
IBENv4
[*]
 
 
 
SGSN-MME 2010A MKVI
ROJ 208 143/9
Printed Board Assemb
IBS7v4
[*]
 
 
Extreme
X460
16408
Switch
Summit X460-48tDC
[*]
 
 

 

 
 
 
 
 






--------------------------------------------------------------------------------








Exhibit I
Definitions


As used in this Agreement, the following terms have the meanings indicated:




“Core Network System” shall mean a combination of any or all of the following:
a) Core, b) Gateway, c) HSS/HLR/PGM and/or d) Application Servers.


“Node” shall mean any one of the following a) Core or b) Gateway or c)
HSS/HLR/PGM.


“Option Validity Period” shall mean the period of time commencing at EDC and
continuing until the expiration of the term of this Agreement as set forth in
Article 4, Term.


“Right To Use” (RTU) shall mean quantity of software licenses purchased, as
measured by the number of users or transactions within the Core Network System.


“Site” shall mean a location with a Globalstar chosen combination of Ericsson
provided Products: a) Core and/or, b) Gateway and/or, c) HSS/HLR/PGM and/or, d)
Application Servers.
    
“EIR” - Equipment Identity Register


“Product” means any Equipment, Software or Deliverables provided by Ericsson to
Purchasers under this Agreement (including Equipment, Software or Deliverables
provided to, installed by or licensed to Purchasers prior to or as of the
Effective Date).
“Services” means the configuration, installation, testing, integration,
implementation, training, warranty, support, maintenance, repair, and all other
services to be provided by Ericsson to Purchasers under this Agreement and/or a
Statement of Work (including any such services provided to Purchasers prior to
or as of the Effective Date). 
“Equipment” means the hardware, equipment and other items sold by or through
Ericsson to Purchasers under this Agreement, including those items set forth in
The Core Network Purchase Agreement No. ERI-MAS-02007 or any annexes thereto
(but excluding Software), regardless of whether provided for use on a standalone
basis or for integration and/or use with other equipment, hardware, software or
Products.  For purposes of clarity, “Equipment” includes any items manufactured
or provided by a party other than Ericsson, but that are sold or provided by or
through Ericsson under this Agreement.



 
 
 
 
 






--------------------------------------------------------------------------------








Exhibit J
Summary of Globalstar Travel Policy




1.
Each party traveling on Globalstar business is responsible for ensuring that all
of his or her travel and other business expenses are necessary and proper and
that such expenses are minimized.



2.
Globalstar expects all persons traveling at its expense to use good business
judgment in order to assure that no unnecessary expenses are incurred, and that
necessary expenses are limited to amounts that are directly related to and
materially advance the business purpose of the travel.



3.
Globalstar expects all persons traveling at its expense to utilize Internet
vendors, promotional packages, alternative travel hours and arrival / departure
locations, as well as reduced fares with restrictions and limited availability
whenever consistent with the business purpose of the travel.



4.
The traveler should, in a timely manner, make all the necessary reservations in
the traveler’s own name.



5.
In the absence of valid business reasons to the contrary, early reservations are
encouraged in those instances in which they are likely to reduce costs. Except
in cases where a trip is likely to be cancelled, the lowest available
non-refundable fares should be utilized. If changes in itinerary are required,
the change fees will be reimbursed.



6.
Coach (i.e. economy) air travel, for both domestic and international travel, at
the lowest fare basis available to the traveler for an itinerary that is
conducive to the business nature of the travel, is authorized. For any flight
more than six hours, travel may be arranged so as to arrive the day before the
commencement of work.



7.
All expenses associated with personal activities (e.g., stopovers, side trips
and non-business related activities) are the personal responsibility of the
traveler.



8.
All incremental costs of spouses or other traveling companions accompanying the
traveler are the responsibility of the traveler.



9.
Commercial ground transportation costs in excess of the higher of local taxi or
rental car costs is not authorized.



10.
Lodging arrangements should be appropriate for business and should not exceed
moderate cost for the local area.



11.
Actual and reasonable cost of meals and reasonable and customary beverage
actually consumed shall be reimbursed. Costs of indulgent or lavish dining will
not be reimbursed.




 
 
 
 
 






--------------------------------------------------------------------------------






12.
Laundry and dry cleaning charges are reimbursable only for travel assignments
exceeding 3 consecutive days and then only if necessary and reasonable for
business purposes.



13.
Service gratuities should not exceed reasonable and customary.



14.
All entertainment expenses (including business lunches, dinners, etc.) must
serve definite business purposes with a reasonable expectation of deriving
business benefits. Entertainment expenses other than dining must be authorized
in advance.



15.
Receipts must be originals.



16.
Miscellaneous expenses need a detailed explanation.



17.
All expenses except long-term parking and car rental need to be broken out on a
daily basis.



18.
Travel reimbursement must show cities to and from and purpose of travel.



19.
Conference expenses must be documented with a listing of attendees and subject
of discussion.



20.
In-room movies and mini-bar purchases are the traveler’s expense and will not be
reimbursed.



21.
Car rental should be a standard compact-size car. Mid-size is authorized if two
or more people are traveling together.

i.
Domestic car rental - Globalstar will reimburse for the extra car insurance, if
that is elected consistent with Ericsson policy.

ii.
International car rental - Globalstar will reimburse for all available extra
insurance, which should be taken.



22.
For international travel, currency exchange rate must be documented with an
exchange rate receipt or copy of web page used.





 



 
 
 
 
 




